Citation Nr: 1812211	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-34 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for drug and alcohol abuse.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1973 to April 1985.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.      

In May 2014, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

The Board remanded the case for further development in January 2015 and November 2017.   The development has been completed and the case has since been returned to the Board for appellate review.  

The issues of entitlement to service connection for PTSD, bilateral hearing loss disability, tinnitus, and drug and alcohol abuse are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Although not noted at service entrance, there is clear and unmistakable evidence that a sinus disorder existed prior to service.  

2.  Clear and unmistakable evidence has been presented showing that the preexisting sinus disorder was not aggravated by service.

	
CONCLUSIONS OF LAW

The criteria for service connection for a sinus disorder have not been met.  38 U.S.C. §§ 1110, 1111, 5103, 5103A, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued a notice letter to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded VA examinations responsive to the claim for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the AVLJ, who conducted the Veteran's May 2014 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the acting VLJ supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For the purposes of § 1110 every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b) (2017). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition). 

In a case where there is no preexisting condition noted upon entry into service, such as here, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and (2) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.  This statutory provision is referred to as the "presumption of soundness."  Horn, 25 Vet. App. at 234.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003). 

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153).  This burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn, 25 Vet. App. at 236-37.

If the government rebuts the presumption of soundness, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under Section 1111 by showing any of the above, the veteran's claim is one of direct service connection.  Horn, 25 Vet. App. at 236-37; Wagner, 370 F.3d at 1096.

Prior to the application of the presumption of soundness, there must be evidence that a disease or injury - that was not noted upon entrance into service - actually manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52   (2013).  The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring VA to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id. at 55. 

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

The Veteran seeks service connection for a sinus disorder.  

In the Veteran's September 1973 Report of Medical History, he reported experiencing ear, nose, or throat trouble, and that he had chronic or frequent colds.  The physician noted that the Veteran had syncope (fainting) approximately five years prior, but that there was no significant abnormality.  On clinical evaluation, the physician noted that the Veteran's sinuses, throat, and mouth were normal.  Service treatment records reflect that the Veteran was treated on multiple occasions for upper respiratory infections while in service.  At his October 1978 retention examination and his November 1984 separation examination, the Veteran's sinuses, throat, and mouth were normal; at the November 1984 separation examination, the Veteran did not report experiencing ear, nose, or throat trouble, and that he had chronic or frequent colds

At his May 2014 hearing, the Veteran reported that he has continued to experience sinus problems since service and that he has self-treated for both complaints in a manner similar to the treatment he received in service.   

In February 2015, the Veteran was afforded a VA examination to assess the nature and etiology of his sinus condition.  The VA examiner noted that the Veteran had sinusitis and rhinitis.  The VA examiner opined that the Veteran's sinus conditions were less likely than not incurred in or caused by his time in active service.  In the rationale, the VA examiner stated that the Veteran's enlistment examination noted a positive inquiry to chronic or frequent colds and that it was likely a pre-existing condition.  The VA examiner further stated that there was no documented evidence of recurrent or permanent worsening of the Veteran's sinus conditions during service.  

The Veteran was afforded another VA examination in March 2017; the diagnosis was chronic sinusitis.  In a November 2017 addendum opinion, the VA examiner found that the Veteran's chronic sinusitis clearly and unmistakably existed prior to
the Veteran's active military service; the VA examiner noted that a review of the Veteran's service treatment records and September 1973 entrance examination reflected that the Veteran reported experiencing ear, nose, or throat trouble and chronic or frequent colds.  The VA examiner further concluded that the Veteran's sinus disorder clearly and unmistakably did not undergo a permanent increase in severity due to service.  The VA examiner stated that the Veteran's sinusitis, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The VA examiner noted the Veteran's in-service treatment history, including treatment for a sore throat in July 1974 and July 1980 and cold symptoms in March 1982 and June 1983.  In March 1982, the Veteran's throat was noted as being red and swollen, without exudates or adenopathy, and his chest was clear; the diagnosis was upper respiratory infection.  The VA examiner noted that the Veteran did not have any prolonged or intractable symptoms or treatment; to the contrary, the Veteran's separation examination was negative for a chronic sinus disorder.  The VA examiner concluded that it was unlikely that the Veteran's chronic sinusitis was aggravated beyond its natural progression during service.

With regard to the existence of a pre-existing condition, the Board notes that a sinus disorder was not specifically noted at the Veteran's examination upon entrance to service.  As such, per the applicable statute and regulation, a sinus disorder was not "noted" at entry.  Thus, an analysis of the presumption of aggravation under 38 U.S.C.A. § 1153 is not required.  Instead, the Board must analyze the Veteran's claim by way of the presumption of soundness under 38 U.S.C.A. § 1111.

However, there is clear and unmistakable evidence that a sinus disorder preexisted service.  The Veteran repeatedly stated that he had sinus trouble prior to his entry into service and self-reported such on his report of medical history for purposes of entrance.  Thus, the remaining issue is whether VA established by clear and unmistakable evidence that the Veteran's sinus disorder was not aggravated during service.  

In this case, there is clear and unmistakable evidence that the Veteran's sinus disorder was not aggravated by service.  The Board finds that there is no competent evidence that the Veteran's sinus disorder worsened beyond the natural progression during his period of active service.  In this regard, the Board points out that, in seeking treatment for upper respiratory symptoms during service, he did not allege an increase in severity.  To the contrary, the Veteran reported a pre-existing history of ear, nose, and throat trouble, as well as chronic colds.  Moreover, post-service treatment records do not reflect a history of treatment for a sinus disorder until many years after service.  

Moreover, the November 2017 VA examination report indicates that there was no evidence of aggravation by service.  In particular, the November 2017 VA examiner pointed out that it was unlikely that the Veteran's sinus disorder permanently worsened beyond that of natural progression during service in the absence of chronicity of complaints and provided a thorough rationale that addressed the evidence of record and the Veteran's assertions.  This examination report is highly probative.  Here, we find that there is clear and unmistakable evidence that his sinus disorder was not aggravated during service.

The Board acknowledges that the Veteran was asymptomatic at entrance, and reported a history of ear, nose, or throat trouble, and chronic colds at entrance into service, but points out that there is no indication that his sinus disorder increased in severity during service other than the Veteran's unsubstantiated lay statements.  The Board reiterates that there is no evidence or assertion of anything other than an acute exacerbation during service; there was no indication of chronicity for many years following service.  Moreover, until he filed his claim for service connection, he did not complain of an increasing severity of his sinus disorder related to his service.  

The Veteran is competent to report that he experienced respiratory symptoms and sinusitis during and since his service.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether an appellant's particular disability is the type of disability for which lay evidence is competent).  However, to the extent that there is argument regarding an increase in severity beyond the natural progression of the disability or aggravation of sinusitis to an in-service event, injury, or illness, the medical evidence of the record, including the November 2017 VA examination report, is far more probative and credible than the statements on the part of the Veteran as to onset, particularly since those statements are contradictory.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

The November 2017 VA examiner's opinion is specific, and well-reasoned; the VA examiner found that the Veteran's chronic sinusitis has no etiological relationship to his service, and that his chronic sinusitis was not aggravated by the Veteran's service.  The VA examiner explained the reasons for the conclusions based on an accurate characterization of the evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In this regard, the Board notes that the Veteran, in seeking treatment for a sinus disorder following service, did not associate his sinus disorder with his service.  See Pond v. West, 12 Vet. App. 341 (1999).  

Likewise, the November 2017 VA examiner found that the lack of chronic complaints related to his sinus disorder in service clearly indicated a lack of permanent worsening of his symptoms.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   Thus, there is clear and unmistakable evidence that the Veteran's sinus disorder preexisted service and was not aggravated by service.  

The post-service evidence, coupled with the service treatment records, constitutes clear and unmistakable evidence that there was no chronic aggravation.  In short, the totality of the evidence indicates that the Veteran's sinus disorder clearly and unmistakably did not worsen beyond a normal progression during service.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection of a sinus disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a sinus disorder is denied.


REMAND

A review of the record reflects that the Agency of Original Jurisdiction (AOJ) issued a Statement of the Case as to the Veteran's claims of entitlement to service connection for PTSD, bilateral hearing loss disability, tinnitus, and drug and alcohol abuse in March 2012.  A VA Form 9, Appeal to the Board of Veterans' Appeals, was received in May 2012.  However, this matter has not been certified to the Board and the Board declines to accept jurisdiction at this time since the AOJ may not have completed action.  

Accordingly, the case is REMANDED for the following action:

The RO should inform the Veteran as to the status of the claims of entitlement to service connection for PTSD, bilateral hearing loss disability, tinnitus, and drug and alcohol abuse, and if AOJ action is complete, certify the appeal of these issues (or establish why the issues should not be certified).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




____________________________________________
Rebecca N. Poulson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


